Citation Nr: 1504934	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-12 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1950 to December 1953.  He died in August 2009.  The appellant contends that she was in a common-law marriage with the Veteran at the time of his death.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.   

In March 2014, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  


FINDINGS OF FACT

1.  The appellant and the Veteran married in July 1955.
 
2.  The appellant and the Veteran divorced in July 1980.
 
3.  Common-law marriage is recognized as valid in the state of Alabama.
 
4.  The Veteran died in Alabama in August 2009; at the time of his death he was not legally married to the appellant and a preponderance of the evidence is against a finding that a common-law marriage existed between the Veteran and the appellant.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes are not met.  38 U.S.C.A. §§ 101(3)(31) , 103, 1304, 1310, 1311, 1541 (West 2014); 38 C.F.R. §§ 3.1(j) , 3.50, 3.52, 3.54, 3.205, 3.206 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2014); 38 C.F.R. § 3.159 (2014).  The Board has considered whether VCAA is applicable to this claim and finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Regardless, the appellant was provided notice in December 2009 of what information could help to substantiate her claim to be recognized as the Veteran's surviving spouse and she did in fact submit statements of friends and family to support her contentions. 

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required. 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159 .

Legal Criteria

The term "surviving spouse" means a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  For VA death benefits entitlement purposes, the veteran must have been married to the appellant for over one year or for any period of time if a child was born of the marriage.  38 C.F.R. § 3.54.  

The State of Alabama recognizes common-law marriages as valid.  In Alabama, the elements of common law marriage are (1) capacity, (2) present agreement or mutual consent to enter into the marriage relationship, (3) public recognition of the existence of the marriage, and (4) cohabitation or mutual assumption openly of marital duties and obligations.  See Creel v. Creel, 763 So.2d 943, 946 (Ala. 2000); Adams v. Boan, 559 So.2d 1084, 1086 (Ala. 1990).  It is noted that under Alabama law, adjudicators are to closely scrutinize claims of common law marriage and require clear and convincing proof thereof.  Gray v. Bush, 835 So.2d 192 (Ala. Civ. App. 2001).  

 Of particular importance is the fact that Alabama law requires use of a "clear and convincing" evidentiary standard in determining whether a common-law marriage existed between two parties.  This standard is more onerous than the "benefit of the doubt" standard of proof usually employed in VA benefits adjudication, as established in 38 U.S.C.A. § 5107(b).  The United States Court of Appeals for Veterans Claims has upheld the Board's use of a clear and convincing standard of proof in determining whether a common-law marriage existed between two parties when that standard is in fact required by the jurisdiction within which the parties claim a common law marriage existed.  See Burden v. Shinseki, 25 Vet. App. 178, 186 (2012) (holding that the Board did not err in applying Alabama's "clear and convincing proof" requirement when determining whether the parties were common law married under Alabama common law).  Further, 38 U.S.C.A. § 103(c) requires that a marriage shall be proven as valid according to the law of the place where the parties resided at the time of the marriage or the law of the place whether the parties resided when the right to benefits accrued.   

In cases involving alleged common-law marriages, there must be proof of a common-law marriage for the purpose of receiving VA benefits.  Supporting evidence of common-law marriage should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a).  

The appellant in no way challenges the validity of her and the Veteran's July 1980 divorce.  See 38 C.F.R. § 3.206.  The record shows that the Veteran and the appellant were married in July 1955 and that a decree of divorce was issued in July 1980.  The degree was subsequently revised for additional alimony in June 1987 and, in July 1997, the Veteran's attempt at further amendment of the divorce decree, which had previously been adjudicated in 1989 and 1993, was dismissed by the Circuit Court.  

In statements and testimony before the undersigned, the appellant said that she had divorced her husband due to domestic violence, but that after the divorce he became a changed man.  She said that he continued to reside with her for months after the divorce became final and that they only began to maintain separate residences when he changed employment to another part of the state.  She said that, after the Veteran retired they only maintained separate residences so that he could be closer to sources of medical treatment, but that he spent weekends and holidays with her.  She maintains that she believed that they were husband and wife and they continued the "mutual open assumption of marital duties and obligations" in conformity with the state law requirement for a common law marriage.  

The death certificate from August 2009 lists the Veteran's marital status at the time of his death as "divorced."  The appellant is not listed as an informant of the Veteran's death and the Veteran's home address was indicated as being in [redacted].  In her application for death benefits, the appellant listed her address as being in [redacted], although her current address is now listed as the address of the Veteran at the time he died, which is consistent with the testimony she gave at the Board hearing in March 2014.  

Lay statements and affidavits have been submitted in support of the appellant's claim that she and the Veteran were engaged in a common law marriage.  An acquaintance of the family, who helped maintain the couple's home, stated that while he knew of their divorce in 1980, he witnessed that they continued to live together and that the Veteran always referred to the appellant as his "better half."  He stated that most people in the neighborhood did not learn of the divorce as the couple always seemed to "come and go as they always had and nothing seemed different."  A friend who had known the appellant for over 30 years stated that, when she first met the appellant and asked if she were married, the appellant explained that she had divorced a year earlier, but still lived together.  She stated that she believed that they now had a common law marriage, a concept that she was very familiar with due to her own her experience when she found she needed to divorce her husband a second time after they had lived together following their initial divorce.  She stated that when she would visit the appellant's home, the Veteran would often be there and that the appellant would refer to him as her husband.  

The appellant's daughter submitted a lengthy statement regarding her parents' divorce, indicating that, while she was aware of it, her school was not and her teacher reprimanded her for "telling a lie" about being a child of divorced parents.  She stated that her father continued to live with her mother following the divorce and that, even after he moved to another home, he spent holidays were her mother.  It was as if the divorce, "opened my father's eyes," and he became a better father and husband.  The appellant's son also recounts that the Veteran remained in the family home with the appellant for some months after the divorce and that she continued to prepare meals and do laundry for the Veteran as she had done previously.  After he moved out, the Veteran would spend weekends, holidays and vacations with his mother and that he kept personal belongings such as clothing and toiletries in the house.  From the son's perspective, "after the divorce they carried on as they always had, as man and wife."  

In support of her claim, the appellant has submitted a copy of correspondence from VA to the Veteran, dated in 1987, which was addressed to the Veteran care of a Veterans Service Officer (VSO) in Jasper, Alabama, the city in which the appellant resided.  

Review of the record shows that in 1982, the Veteran's son requested an apportionment of the Veteran's benefits, which was contested by the Veteran.  The Veteran stated that he was already paying alimony.  An apportionment request was again denied by the RO in 1985, as the Veteran had provided information showing that he contributed to the support of his children.  

VA records of the Veteran's medical treatment include a May 1987 social work summary in which the Veteran related that he was divorced after 25 years of marriage.  A March 2000 VA psychiatric examination report also indicates that the Veteran was divorced.  VA payment records show that the appellant was removed as a dependent from the Veteran's compensation benefits in January 1981 and, as of 2005, had not been reinstated as a dependent.  

As noted, the State of Alabama requires clear and convincing proof of a common-law marriage.  One of the elements of a common-law marriage is 'present agreement or mutual consent to enter into the marriage relationship.'  The evidence of record indicates that, while the Veteran continued to live with the appellant for, at least, several months following their divorce, the Veteran moved out of the home and did not reside with the appellant thereafter.  Although she has testified that this was so that he could remain close to his employment and medical treatment, there is no indication that the Veteran considered himself to be married to the appellant.   One of the elements of a common law marriage in Alabama is the "present agreement or mutual consent to enter into the marriage relationship."  With the exception of one lay statement that indicates that the Veteran referred to the appellant as his "better half," there is no indication in the record of the Veteran's "consent to enter into a marriage relationship."  

Another element of common-law marriage in Alabama is "public recognition of the existence of the marriage."  In multiple VA treatment records, the Veteran consistently indicated that he was divorced.  Judicial proceedings showed that the Veteran and the appellant continued to utilize the court system for proceedings related to their divorce as late as 1997.  Although the appellant has submitted a letter from VA that she asserts shows that the Veteran continued to receive mail at her home, the letter is actually sent care of a VSO and not the appellant.  Although several people, including the Veteran's children, have asserted that the Veteran and the appellant acted as husband and wife, the totality of the evidence does not constitute clear and convincing proof.  

In light of all of the above, to include (1) a valid divorce in 1980, (2) the continued use of the judicial system for matters relating to their relationship through 1997, (3) the evidence showing that the Veteran lived separately in the years prior to his death, (4) that the Veteran is listed as 'divorced' in VA medical treatment records and on his death certificate, and (5) VA payment records showing that the appellant had not been listed as a dependent for compensation purposes since January 1981, the Board concludes that the record lacks clear and convincing evidence that the appellant and the Veteran did in fact present agreement or mutual consent to enter into marriage following their 1980 divorce, and publicly recognize the existence of the marriage, with cohabitation or mutual assumption openly of marital duties and obligations, as is required under Alabama state law to establish a common law marriage.

Accordingly, the Board finds that pursuant to Alabama law, the existence of a common law marriage between the appellant and the Veteran was not shown by clear and convincing evidence at the time of the Veteran's death.  As such, the appellant may not be recognized as the Veteran's surviving spouse for the purposes of establishing eligibility for VA death benefits.

						(CONTINUED ON NEXT PAGE)

ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA death benefits purposes is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


